Bennett, Judge,
joined by Kunzig, Judge, concurring:
I concur in the result and in the court’s opinion so far as ifc goes, but feel it necessary to add a few words because the majority opinion does not squarely address one of the two constitutional defenses asserted by plaintiff to defendant’s motion for summary judgment in aid of execution of the orders of the Renegotiation Board entered against plaintiff.
Plaintiff correctly observes that the U.S. Court of Claims is a court created under article III of the Constitution. Glidden Co. v. Zdanok, 370 U.S. 530, 571-84 (1962). Plaintiff then refers us to article III, section 2, of the Constitution. Section 2 provides that the federal judicial power extends to all “cases and controversies” to which the United States shall be a party. But, plaintiff says that pre-hearing entry of a money judgment by this court based not upon facts and evidence, but solely upon the board’s orders, would not be an act of a sufficiently judicial nature to be performed by an article III court. In other words, such a judgment would be void since not produced by an exercise of the judicial power of the United States. Plaintiff views the renegotiation, statute as attempting to vest in the judiciary jurisdiction over matters which are purely legislative or administrative in their substance when in section 108 it would authorize issuance of pre-redetermination “judgments” in aid of execution of administrative orders. Plaintiff says that this is just not adjudication by the court of a justiciable controversy. This particular question has not heretofore been squarely addressed in a majority opinion of this court in renegotiation cases. I think we must now speak to it. Of course, it is not contested that legislative or administrative jurisdiction cannot be conferred upon article III courts. To do so would *366violate the doctrine of the separation of powers. The question now is whether or not that is what Congress has done here.
Plaintiff asserts that for us to enter a $2.9 million judgment against it without evidence upon which we can exercise the judicial power of the United States, indeed lacking even an administrative record, and in face of the policy of the Eenegotiation Act that no presumptive validity attaches to the unilateral declarations of the Eenegotiation Board, simply makes the court a rubber .stamp for the board and transforms the court into an extention of the administrative processes of the executive branch. Alternatively, plaintiff suggests that if section 108 of the Act requires this court to enter a judgment on behalf of defendant in such a factual void, that section should be held to be unconstitutional “as it is patently antithetical to the concept of justiciability embodied in Article III of the Constitution.” On justiciability generally, see Baker v. Carr 369 U.S. 186 (1962).
Plaintiff’s constitutional arguments are serious and twofold. First, that to go along with defendant’s demand for judgment because plaintiff has not posted the required bond would be premature and deny plaintiff due process if there is no hearing on that issue, or indeed upon all the issues presented by the pleadings. The court’s opinion deals adequately with plaintiff’s due process issue as it pertains to a demand for hearing before judgment in aid of execution of the board’s orders. The second issue, however, which the opinion does not address, is whether the judicial power of the United States attaches at all in the present posture of the case.
We have here a peculiar statute that requires a contractor “to pay now and litigate later.” But, it does provide plaintiff with the opportunity, in a de novo hearing at a later date, to show, on the merits, that the board determination was wrong and to recapture, with interest, any sums wrongly found by the board to have been excessive profits. It is in the present initial stage of the case that we have this ancillary proceeding with reference to stay of execution. As defendant suggests, this is the time for the court to inquire into whether the board’s orders were entered against the proper party, whether the procedures followed in entering the board orders were lawful, whether plaintiff has paid the amount *367claimed by the board to be due, whether it has in fact posted the required bond to stay execution, and whether the entry ¡of a judgment now would have a chilling effect on plaintiff’s .ability to litigate the de novo .redetermination. The court has no problems with these factors in this case. It adheres to its prior holdings that section 108 requires the posting of a bond .-as a condition for stay of the orders of the Renegotiation Board and that the court is required and directed to grant :a judgment in aid of execution based on those orders when no proper bond is filed without excusable cause.
As to the jurisdictional issue, this proceeding involves a justiciable case or controversy to the extent it seeks, and defendant opposes a judicial determination of the ultimate issue *of excessiveness. The ancillary or collateral relief now being ¡sought — judgment in aid of execution of the board’s orders— could not be awarded in the absence of plaintiff’s own petition for redétermination. We would have no jurisdiction absent •an affirmative claim for relief. In order words, plaintiff "Drought us a case or controversy when it filed its petition. We -do not decide the merits thereof at this stage, but under the ■statute must go forward as it directs without prejudice to plaintiff’s light and opportunity to prove to us that the board was wrong and that its profits were not excessive. The judicial power has been invoked. Yes, it is hard to have to put nip the money first and litigate later. But, this statutory -scheme was on the books when plaintiff took the contract with notice of it. By entering renegotiable business and by failing to provide the bond the statute requires, plaintiff, in my view, has waived the right to any hearing on the merits -■of the .excessiveness issue prior to execution of the board’s ■orders. Also, the Supreme Court has sanctioned the constitutionality of the pay now, litigate later scheme in upholding •unilateral revenue determinations similar to the scheme in the Renegotiation Act, where adequate opportunity is afforded for a later judicial determination of the legal rights. Phillips v. Commissioner, 283 U.S. 589, 593-95 (1931). Of course, there is room for argument that the basic purpose of the Renegotiation Act is not to gather revenue, if that makes .any difference, which I think not. Sandnes’ Sons, Inc. v. United States, 199 Ct. Cl. 107, 462 F. 2d 1388 (1972). But, *368plaintiff cannot complain when it has not convinced the court that it cannot put up the bond to stay execution. Cooper MacDonald, Inc. v. United States, 207 Ct. Cl. 1036 (1975); O’Brien Gear & Machine Co. v. United States, 199 Ct. Cl. 1014 (1972). Hardship entailed by the 'bond requirement is insufficient excuse, without more, for noncompliance. Nor can it properly claim that we are not proceeding with a case or controversy under article III when it has given us just that which it now says is lacking, and we are only proceeding in an ancillary, collateral way without prejudice to the merits of plaintiff’s principal claim.